ORDER
In the first appeal of these cases we held that the evidence was sufficient to require submission of the issue of negligence to the jury. We vacated the judgments and remanded for entry of judgments in accordance with the jury’s verdicts. 333 F.2d 621 (1964) cert. denied 379 U.S. 960, 85 S.Ct. 648, 13 L.Ed.2d 555.
Following the remand the District Judge entered judgments on the verdicts. Motions for a new trial were then filed and denied by District Judge Freeman in a well considered opinion. We are in full agreement with Judge Freeman’s opinion, which we think adequately and correctly disposes of all issues property raised in the present appeal.
The judgments are affirmed.